Citation Nr: 1709827	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  10-00 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel






INTRODUCTION

The Veteran served on active military duty from September 1970 to April 1972 (including service in Vietnam from March 1971 to March 1972), and from May 1976 to May 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In January 2010, the Veteran withdrew his request for a Travel Board hearing.

The Veteran's claim was remanded in September 2013 and March 2016 for additional development and has since been returned to the Board for review.  As attempts have been made to obtain a VA examination and records have been obtained to the extent possible, remand instructions are complete.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions).

The March 2016 Board remand also ordered that a Statement of the Case (SOC) be issued on the issue of entitlement to service connection for allergic rhinitis and the claim to reopen service connection for chronic URIs.  As the SOC was issued and the Veteran did not perfect an appeal as to these issues, they are not on appeal before the Board.


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran has an acquired psychiatric disorder to include PTSD that is etiologically related to a disease, injury, or event which occurred in service.



CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder to include PTSD is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants with their claims for VA benefits upon receipt of a complete or substantially complete application.  In this case, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2016).

In this case, a VCAA letter dated June 2007 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b)(1) (2016).  The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  While SSA records were requested, the record indicates that SSA is unable to provide the records as they have been destroyed.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159 (c)(4)(i) (2016).  Unfortunately, the Veteran did not appear for the scheduled VA examinations.  When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655 (2016).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328  (Fed. Cir. 2006).

Legal Criteria for Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303 (b) (2016).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303 (d) (2016).

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Davidson v. Shinseki, 581 F.3d 1313, 1315-16  (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167  (Fed. Cir. 2004).

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304 (f) (2016).

Congenital or developmental defects (including personality disorders) are not diseases or injuries within the meaning of the applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9 (2014); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996) (a personality disorder is not the type of disease-or-injury related defect to which the presumption of soundness can apply).  While service connection for personality disorder is barred by regulation, where a personality disorder is aggravated by active military service, compensation remains available.  See VAOPGCPREC 82-90 (a disease which is considered by medical authorities to be of familial (or hereditary) origin must, by its very nature, be found to have pre-existed a claimant's military service, but service connection could be granted if there is superimposed injury or disease in service and the preexisting disorder is aggravated (permanently increased in severity) during service).

Facts and Analysis

After a review of all the evidence of record, both lay and medical, the Board finds that the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder to include PTSD.

In September 2013, the Board remanded the Veteran's PTSD claim for a VA examination.  The requested examination was scheduled for April 2014.  The Veteran contacted the Phoenix VA Medical Center (VAMC) to cancel his VA examination because his private doctor suggested that he not attend due to a current URI.  The March 2016 Board remand found the Veteran provided good cause for not attending the examination and ordered that another examination be scheduled.

In June 2016, a VA examination was again scheduled.  The Veteran did not attend the examination and provided no explanation as to why.  The record indicates the Veteran was contacted by letter at his address of record and by telephone several times regarding the scheduled examination.  The Veteran was informed that it is his responsibility to report for VA examinations and to cooperate in the development of his claim.  He was informed that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  As the Veteran has failed to appear for the examination without good cause, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655 (b).

The Veteran has stated that he has PTSD from the in-service experiences of tear gas training in December 1970, from the physiological effects of tear gas exposure, and from the alleged homicide of a friend in November 1971.

The Veteran's DD214 from his first period of service lists  his occupational specialty as clerk typist and does not reflect any awards or medals indicative of combat.  His second period of service was during peacetime, and he does not claim PTSD as a result of events during that period of service.  

His service treatment records from his first period of service reflect that he was diagnosed with "borderline personality."  Service treatment records and post-service statements from the Veteran also reference use of marijuana since age 14 and use of heroin before and during military service in Vietnam.  Post-service statements also reference use of opium during Vietnam service.

Post-service private and VA treatment records reflect many diagnosed mental disorders, including schizoid personality and paranoid schizophrenia, major depression, delusional disorder, cyclothymia, bipolar disorder, and polysubstance 
 abuse.  An August 1975 record notes "problems with nerves and tension."  A partial April 1983 treatment record from the Nashville VA Medical Center (VAMC) reflects that the Veteran complained of some difficulty with concentration following his tour in Vietnam.  

An August 2006 initial psychiatric evaluation by K. Trevor, D.O., reflects that the Veteran reported being a "combat veteran" and that he had "been wanting to be diagnosed with PTSD for a long time, and somebody needs to finally do it" and send a letter to VA.  He explained that he needed a current diagnosis, a stressor, and a previous diagnosis.  He stated that he was "upset that he did not get to be a clerk in the military, but had to 'prove [his] manliness' and go into combat."  He believed he was "coaxed into combat after receiving a 'trophy.'"  He recalled facing some toxic exposures during military duty, but that the "actual warfare" traumatized him the most.  He also explained that it was "quite normal to use opiates/heroin, and 'reefer' there" and believed that they were "'natural' and 'medicinal' for his lungs."  He mentioned being caught with no weapon after a bomb went off and expecting to be caught and killed by the Vietnamese.  He also described "conspiracies and [found] it suspicious that his friend allegedly 'committed suicide,' but he may have actually been murdered, since [the Veteran] didn't sense his friend had been suicidal back then."  The diagnosis included PTSD. 

A November 2006 letter from Dr. Trevor reflects that she "agreed to state that there is a possibility that his chemical exposure [to toxic levels of tear gas, including 
 benzene] could have injured his respiratory and central nervous system, and that it possibly contributed to his mental health problems, such as PTSD."  Dr. Trevor denies being an expert in toxicology and did not make the statement having reviewed the claims file.

While there is a diagnosis of psychiatric disorder in the record, critically, there is no link, established by medical evidence, between the current symptomatology and service or claimed in-service stressor.   See 38 C.F.R. § 3.304 (f) (2016).  Again, as the Veteran failed to appear for the scheduled VA examination, the claim must be evaluated on the evidence of record, and there is no medical opinion establishing the necessary link between psychiatric diagnosis and service.

The Board acknowledges the November 2006 letter from Dr. Trevor which finds chemical exposure possibly contributed to mental health problems, the Board gives this evidence little probative weight, as it uses very speculative language and contains little rationale to explain the medical connection.  Further, Dr. Trevor denies being an expert in toxicology, and did not make the statement having reviewed the claims file. 

The Board notes that the Veteran is competent to attest to tear gas training and his perceptions or experiences of that event; however, he is not competent to attest to the physiological effects of such exposure on his mental health.  He has also presented competent evidence that someone he knew died during military service.  However, the matter of medical etiology, or relationship, the matter on which these claims turn, is within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran and other lay persons are not shown to have the appropriate medical training and expertise, they are not competent to render a probative (i.e., persuasive) opinion on a medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  See also Routen v. Brown, 10 Vet. App. 183, 186   (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Moreover, to the extent that the holding in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) can be interpreted to enable a lay person to speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg, the question of causation here involves a more complex relationship that the Veteran is not competent to address.

The Board acknowledges the possibility that the Veteran suffers a preexisting or congenital disorder, including schizophrenia or personality disorder.  However, without a VA examination, there is no competent evidence to support that any preexisting or congenital condition was aggravated by service or subject to any superimposed disease or injury therein.  Without a medical opinion, there is further no medical evidence that a current mental disorder had onset in service and continued to present.

In the absence of any competent or medical evidence that the Veteran's current psychiatric condition had an onset during or is otherwise etiologically related to service or claimed in-service stressors, service connection is not warranted and the claim must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.



ORDER

Entitlement to service connection for an acquired psychiatric disorder to include PTSD is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


